—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered May 21, 1993, convicting him *777of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is belied by the record. Defense counsel negotiated a very favorable plea agreement for the defendant. Counsel actively participated in the plea and sentencing proceedings. In addition, he explained the charge to which the defendant pleaded guilty and the waiver of the defendant’s right to appeal. All of these things evidence that counsel provided meaningful representation to the defendant (see, People v Baldi, 54 NY2d 137; People v Boodhoo, 191 AD2d 448; People v Kubik, 186 AD2d 271).
We have examined the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.